Citation Nr: 1400746	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the October 1980 administrative decision that found that the appellant had no qualifying service based on an undesirable discharge was based on clear and unmistakable error (CUE).

2.  Whether the August 1998 administrative decision denying entitlement to compensation benefits due to a lack of qualifying service was based on CUE.  

3.  Whether the August 2006 administrative decision denying entitlement to compensation benefits due to a lack of qualifying service was based on CUE. 

4.  Whether the September 2009 administrative decision denying entitlement to compensation benefits due to a lack of qualifying service was based on CUE.

5.  Whether new and material evidence has been received to reopen a claim of whether the appellant's character of discharge from active service for the periods from April 1968 to September 1969 and from September 1969 to December 1970 constitutes a bar to basic eligibility for VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The appellant had active service from April 1968 to September 1969.  The appellant's discharge from that period of service was characterized as honorable.  The appellant also had active service from September 1969 to December 1970.  The appellant's discharge from that period of service was characterized as under other than honorable conditions (OTH).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2012 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is associated with the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.
REMAND

The Board finds that additional development is required before the appellant's claims on appeal are decided.  

The Board notes that the appellant has claimed that the October 1980 decision that characterized his first period of honorable service as dishonorable for VA purposes as a result of the OTH discharge he received for his second period of service was in error.  Additionally, the appellant has alleged that the subsequent administrative decisions in August 1998, August 2006, and September 2009, which denied him entitlement to VA compensation benefits on the basis that he had no qualifying service based on the October 1980 administrative decision were also in error. 

A review of the record shows that VA has not addressed the issue of whether the appellant's bar to basic eligibility for VA benefits, exclusive of health care under 38 U.S.C. Chapter 17, was based on an erroneous character of discharge decision.  Therefore, the appellant must be issued a supplemental statement of the case with regard to the issue of entitlement to eligibility for VA benefits that specifically addresses his allegations of CUE in the prior administrative decisions.

Additionally, the Board notes that the appellant was denied basic eligibility for VA benefits, exclusive of health care under 38 U.S.C. Chapter 17, based on his OTH discharge from his second period of active service in an October 1980 administrative decision.  There is no indication from the record that the appellant submitted any correspondence that could be considered, even when liberally construed, as a notice of disagreement with that decision.  Therefore, the character of discharge issue on appeal is appropriately construed as a claim to reopen. 

The terms new and material in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  When providing the required notice, it is necessary in most cases for VA to inform claimants seeking to reopen finally disallowed claim of the character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has not received notice that satisfies those requirements.
Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to specifically include notice that is in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) with regard to the issue of whether new and material evidence has been received to reopen a claim of whether the appellant's character of discharge from active service for the periods from April 1968 to September 1969 and from September 1969 to December 1970 constitutes a bar to basic eligibility for VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.

2.  Then, readjudicate the claims, to include adjudicating claims of CUE in the previous denials of this claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


